Opinion issued June 14, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00185-CV
———————————
LYNDA
BRUNER CASS, Appellant
V.
C. DAVID EASTERLING, Appellee

 

 
On Appeal from the Probate Court No. 4
Harris County, Texas

Trial Court Cause No. 402568
 

MEMORANDUM OPINION
Appellant has filed a pro se “Dismissal of Appeal”
in which she states she “withdraws said Notice [of appeal] and announces her
intention to not pursue said appeal.”  No
opinion has issued.  
Accordingly, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).  We
dismiss all other pending motions as moot. 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Jennings and Keyes.